           Case 2:19-cv-01308-APG-NJK Document 36 Filed 08/18/20 Page 1 of 3



1    Rene L. Valladares
     Federal Public Defender
2    Nevada State Bar No. 11479
3    *Amelia L. Bizzaro
     Assistant Federal Public Defender
4    Wisconsin State Bar No. 1045709
     411 E. Bonneville Ave., Ste. 250
5    Las Vegas, Nevada 89101
6    (702) 388-6577
     amelia_bizzaro@fd.org
7

8    *Attorney for Petitioner Mario Alejandro Lopez

9

10
                           U NITED S TATES D ISTRICT C OURT
11                               D ISTRICT OF N EVADA
12   Mario Alejandro Lopez,
13                                              Case No. 2:19-cv-01308-APG-NJK
                  Petitioner,
14                                              Unopposed Motion to Extend Time
           v.                                   to file Opposition to Motion to
15                                              Dismiss
     Brian E. Williams, et al.,
16                                              (First Request)

17                Respondents.

18

19

20

21

22

23

24

25

26
27
           Case 2:19-cv-01308-APG-NJK Document 36 Filed 08/18/20 Page 2 of 3



 1                                P O IN TS   AND   A U TH O R IT IE S
 2          Petitioner Mario Alejandro Lopez respectfully asks this Court to enter an

 3    Order extending his deadline for filing an Opposition to the warden’s motion to

 4    dismiss by 45 days to October 1, 2020.

 5          This is Lopez’s first request for an extension of this deadline. Deputy

 6    Attorney General Katrina A. Samuels does not object to this request.

 7          Lopez filed a counseled first amended on February 10, 2020, a month before

 8    AEDPA expired.1 Undersigned counsel replaced prior counsel on February 25, 2020,

 9    and filed a second amended petition and accompanying motion for leave to file it on

 10   March 10, 2020, the day AEDPA expired.2 This Court granted the request.3

 11         The warden timely filed a motion to dismiss on July 27, 2020, and sought

 12   additional time to file the state court record, which this Court granted.4 The warden

 13   filed the record on August 3, 2020.5 Lopez’s Opposition is due two weeks later, by

 14   August 17, 2020.6

 15         Undersigned counsel has been diligently working on Lopez’s Opposition.

 16   However, despite her best efforts, she is unable to meet the two-week deadline. This

 17   is primarily because of work on other cases. Counsel was the supervising attorney

 18   on an AEDPA petition filed in Dunn v. Baca, 3:19-cv-00702-MMD-WGC, and a reply

 19   filed in Chavez-Juarez v. Nevada, 3:17-cv-00192-MMD-WGC, and lead counsel on

 20   the Nevada Supreme Court filed in Nicholsosn v. Baca, No. 80778, all filed on

 21

 22

 23         1   ECF No. 11.
 24         2   ECF Nos. 13, 14, 14-1.

 25
            3   ECF No. 16.
            4   ECF Nos. 19, 20, 21.
 26
            5   ECF Nos 23–34.
 27         6   ECF No. 22.


                                                     2

527
              Case 2:19-cv-01308-APG-NJK Document 36 Filed 08/18/20 Page 3 of 3



 1    August 10, 2020. Counsel spent the remainder of last week primarily working on
 2    Lopez’s Opposition was unable to complete it.
 3            The requested 45-day extension takes into consideration counsel’s upcoming
 4    deadlines, management responsibilities, and the technical challenges that
 5    accompany working remotely. Baring an extraordinary, unforeseen circumstance,
 6    counsel intends to meet this deadline. Accordingly, Lopez respectfully asks this
 7    Court to grant this motion and order his Opposition due in 45 days, or by October 1,
 8    2020.
 9

 10           Dated August 17, 2020.
 11                                                   Respectfully submitted,
 12
                                                      Rene L. Valladares
 13                                                   Federal Public Defender

 14
                                                      /s/Amelia L. Bizzaro
 15                                                   Amelia L. Bizzaro
 16                                                   Assistant Federal Public Defender

 17
                                                      DATED: August 18, 2020
 18
                                                      I T IS S O O RD ER E D :
 19

 20                                                   ______________________________
 21                                                   United States District Judge

 22

 23

 24

 25

 26

 27


                                                 3

527
